Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/10/2021.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sasha Varghese on 3/16/2021.

The application has been amended as follows: 
13.  (Currently Amended)  A footwear upper comprising:
a front portion configured to cover an upper part of a foot; 
an intermediate portion corresponding to an insole configured to support a lower part of the foot; and
a rear portion configured to cover a heel of the foot,
wherein:
 each of the front portion, the intermediate portion and the rear portion is made of an engineered fabric composed of an internal core and a pair of external layers made of knitted fabric;

the footwear upper is made as one piece, pre-shaped and ready to be applied to a sole;
a part of the front portion has a trapezoidal configuration and the front portion includes: 
a first zone which is in contact with the intermediate portion and corresponds to a toe zone of ​​the foot;
a second zone configured to cover the upper part of the foot; and 
a third zone, which corresponds to a tip of a tongue to help a user to don the footwear upper, 
wherein the first zone, the second zone and the third zone are formed differently.

14.  (Cancelled)  

15.  (Currently Amended)  The footwear upper according to claim 13, wherein the third zone of the front portion has a variable thickness and a padding.

16.  (Currently Amended)  The footwear upper according to claim 13, wherein:
the intermediate portion connects the front portion and the rear portion and a part of the intermediate portion has a rectangular, contoured configuration;

the first zone of the intermediate portion includes a first sector corresponding to a reinforced support for a forefoot and a second sector with perforations; 
the first zone of the intermediate portion is thicker between the perforated parts;
the second zone of the intermediate portion includes a perforated sector in correspondence with the instep; and
the third zone of the intermediate portion has a reinforced sector corresponding to a resting area for the heel.

17.  (Currently Amended)  The footwear upper according to claim 13, wherein: 
the rear portion has a band configuration configured to laterally wrap the heel;
a free end of the rear portion includes a pair of tabs configured to wrap the heel with a free space therebetween for leaving an Achilles tendon free; and 
the rear portion is composed of a fabric with variable thickness padding.
18.  (Previously Presented)  The footwear upper according to claim 16, wherein:
lateral edges of the front portion are configured to respectively couple with lateral edges of ​​the second zone of the intermediate portion; and
front edges of the front portion are configured to respectively join with edges of ​​the first zone of the intermediate portion.

19.  (Currently Amended)  The footwear upper according to claim 13, wherein:

the yarn of the internal core is zigzagged and engaged with an internal side of a first of the pair of external layers and an internal side of a second of the pair of external layers so as to create a mesh of variable height, core thickness, yarn density, and yarn spacing; and
edges of the engineered fabric are sealed.

20.  (Previously Presented)  The footwear upper according to Claim 19, wherein the engineered fabric has a padding.

21.  (Previously Presented)  The footwear upper according to Claim 19, wherein the internal core is thicker than each of the pair of external layers.

22.  (Previously Presented)  The footwear upper according to Claim 19, wherein the internal core has a different yarn distribution than the pair of external layers.

23.  (Previously Presented)  The footwear upper according to Claim 19, wherein the different yarns are interwoven.

24.  (Previously Presented)  The footwear upper according to Claim 19, wherein at least one of the different yarns is natural.

Previously Presented)  The footwear upper according to Claim 19, wherein at least one of the different yarns is synthetic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732